Citation Nr: 0820950	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-38 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic headaches.  

2.  Entitlement to an initial (compensable) rating for 
hypertension (HTN).  

3.  Entitlement to an initial (compensable) rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to June 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

A videoconference hearing was held in February 2008 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has chronic headaches.  
Specifically, he claims that when his blood pressure is 
elevated his headaches occur.  The Board notes that upon 
examination for VA purposes in June 2006, the examiner opined 
that while the veteran had classic signs of migraine 
headaches and while his HTN was not under optimal control, 
the HTN was not at a level that should contribute to his 
headaches.  The examiner opined that the veteran would more 
likely than not have headaches even were it not for his HTN.  
At the 2008 video conference hearing, the veteran said that 
he had seen a neurologist at VA for his chronic headaches 
since the 2006 exam.  This record was to be added to be 
obtained and added to the claims file.  He continued to 
attribute his headaches to when his blood pressure was 
elevated.  In the alternative, he also attributed his 
headaches to his left ear hearing loss.  

As to his service-connected HTN and left ear hearing loss, 
the veteran asserts that these conditions have worsened since 
he was last examined by VA.  At the hearing, he reported that 
he now wore a hearing aid and that he was on constant 
medications for his HTN.  He also claimed that there were 
additional VA records dated in 2007 to be obtained.  As noted 
above, it does not appear that these documents are of record.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Under the circumstances of this case, additional development 
is necessary prior to additional adjudication.  Additionally, 
the veteran must also be provided with VCAA notice that is 
compliant with the current laws and regulations relating 
thereto.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO/AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
RO/AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of this 
notification must be incorporated into 
the claims file.  

2.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
headaches, left ear hearing loss, or HTN, 
during the appeal.  At the recent video 
conference hearing, the veteran 
specifically reported treatment at a VA 
facility in 2007.  He specifically 
mentioned treatment by a neurologist 
regarding his headaches.  These records, 
apparently from the VAMC in Hampton, 
Virginia, have not been added to the 
claims file.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the RO/AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  As to the veteran's complaints of 
headaches, and as noted above, attempts 
are to be made to obtain all records to 
include a VA neurologist's report from 
2007.  If such documents are obtained, 
the AMC/RO should review and consider 
them regarding the veteran's claim for 
headaches as secondary to HTN or left 
ear hearing loss.  If the AMC/RO 
determines that it is necessary, 
additional VA neurological examination 
may be accomplished.  If such exam is 
deemed necessary, the examiner is 
requested to review the claims folder.  
The examiner is also requested to 
provide a detailed rationale for all 
medical opinions.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  He/she is requested 
to provide an opinion as to whether it 
is at least as likely as not that the 
veteran has a current headaches 
disorder or migraines, and if so, 
whether it is as likely as not that the 
disorder is the result of an injury in 
service, or was caused or aggravated 
(permanently made worse) by the 
service-connected HTN or left ear 
hearing loss.  

4.  Also, the veteran should be 
scheduled for a VA cardiology 
examination to determine the present 
severity of HTN.  The claims folder 
should be reviewed by the examiner.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  The 
examiner is also requested to provide a 
detailed rationale for all medical 
opinions.  He/ she should determine the 
following:

(a) Whether the diastolic pressure is 
predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more; 
or 

(b) Whether the veteran has a history 
of diastolic blood pressure of 
predominantly 100 or more which 
requires continuous medication for 
control.  

5.  The veteran should also be 
scheduled for an audiometric 
examination to determine the severity 
of his left ear hearing loss.  The 
claims folder should be reviewed by the 
examiner.  The examiner is also 
requested to provide a detailed 
rationale for all medical opinions.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
AMC RO should readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC) and given an opportunity to 
respond, before the case is returned 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



